 

Exhibit 10.2

 

TRIPADVISOR, INC. OPTION AGREEMENT

(International)

 

THIS OPTION AGREEMENT (this “Agreement”), dated as of the Grant Date specified
on the Grant Details referenced below (the “Grant Date”), between TripAdvisor,
Inc., a Delaware corporation (the “Company”), and the employee, director or
consultant of the Company or one of its Affiliates or Subsidiaries designated on
the Grant Details (as defined below) (the “Eligible Individual”), describes the
terms of an award of an Option to the Eligible Individual by the Company.

All capitalized terms used herein, to the extent not defined, shall have the
meanings set forth in the Company’s 2018 Stock and Annual Incentive Plan or any
subsequent plan adopted by the Company,  (in either case, the “Plan”).

1.

Award of Option

 

(a)

Subject to the terms and conditions of this Agreement, the Plan and the Grant
Details, the Company hereby grants the Option to the Eligible Individual.
Reference is made to the “Grant Details” that can be found on the equity plan
website of the current professional selected by the Company to administer the
Plan (the “Plan Administrator”), currently located at
www.netbenefits.fidelity.com (or any successor equity administration system
selected by the Company to manage the Plan from time to time). The Grant
Details, which set forth the number of Shares underlying the Option, the grant
price which is the per Share exercise price of the Option, the Grant Date of the
Option, and the vesting schedule of the Option (among other information), are
hereby incorporated by reference into, and shall be read as part and parcel of,
this Agreement.  

(b)

The Option shall be a Nonqualified Option.  Unless earlier terminated pursuant
to the terms of this Agreement or the Plan, the Option shall expire on the
ten-year anniversary of the Grant Date.

2.

Vesting

 

(a)

Subject to (i) the terms and conditions of this Agreement, the Grant Details and
the Plan, and (ii) the Eligible Individual’s continuous employment with the
Company or one of its Subsidiaries or Affiliates, the Option shall vest and
become exercisable on each of the vesting dates detailed in the Grant Details
(such period between the date of issuance and each vesting date shall be
referred to as the “Vesting Period”).  

(b)

In the event a Termination of Employment of the Eligible Individual occurs
during the Vesting Period for any reason (whether or not in breach of local
labor laws), the Eligible Individual’s right to receive the Award and any
vesting in the Option under the Plan, if any, will terminate effective as of the
date of the Termination of Employment and will not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law); furthermore,
in the event of a Termination of Employment (whether or not in breach of local
labor laws), the Eligible

Non-U.S. Employee – Version March 2020

 

--------------------------------------------------------------------------------

 

Individual’s right to vest in the Award after such Termination of Employment, if
any, will be measured to the date of the Termination of Employment and will not
be extended by any notice period mandated under local law.  

3.

Manner of Exercise

(a)

This Option is exercisable by delivery of an exercise notice which shall state
the election to exercise the Option, the number of Shares in respect of which
the Option is being exercised and such other representations and agreements as
may be required by the Company or the Plan Administrator (the “Exercise
Notice”).   The Exercise Notice shall be in the form and delivered in the manner
prescribed by the Plan Administrator.  

(b)

The Exercise Notice shall be accompanied by payment of the aggregate exercise
price as to all Shares in respect of which the Option is being
exercised.  Payment of the aggregate exercise price may be by any of the
following, or a combination thereof:  (i) cash, (ii) check, (iii) a
“broker-assisted” or “same-day sale”; or (iv) another method authorized by the
Company and/or the Plan Administrator.

(c)

No Shares shall be issued pursuant to the exercise of the Option unless such
issuance and exercise complies with all relevant provisions of law and the
requirements of any stock exchange or quotation service upon which the Shares
are then listed.

4.

Termination of Employment

(a)

Notwithstanding the provisions of Sections 2 and 3 above, in the event the
Eligible Individual incurs a Termination of Employment by the Company for Cause,
or the Eligible Individual voluntarily incurs a Termination of Employment within
two years after any event or circumstance that would have been grounds for a
Termination of Employment for Cause, the Eligible Individual’s Options (whether
or not vested) shall be forfeited and cancelled in their entirety upon such
Termination of Employment without any consideration being paid therefor and
otherwise without any further action of the Company whatsoever.  In such event,
the Company may cause the Eligible Individual, immediately upon notice from the
Company, to either (i) return the Shares issued upon exercise of such Option
that vested during the two-year period after the events or circumstances giving
rise to or constituting grounds for such Termination of Employment for Cause or
(ii) pay to the Company an amount equal to the aggregate amount, if any, that
the Eligible Individual had previously realized in respect of any and all Shares
issued upon exercise of such Option that vested during the two-year period after
the events or circumstances giving rise to or constituting grounds for such
Termination of Employment for Cause (i.e., the value of the Shares upon exercise
of the Option), in each case including any dividend equivalents or other
distributions received in respect of any such Option.

(b)

Notwithstanding anything herein to the contrary, the Eligible Individual and
Company acknowledge and agree that in the event of any conflict or inconsistency
between the terms of any employment arrangement and the Plan, whichever term is
more beneficial to the Eligible Individual between the Plan and the employment
arrangement shall prevail.   In no event shall the Eligible Individual be
entitled to the same type of benefits under both the Plan and any employment
arrangement for the same event or qualifying termination.  

2

--------------------------------------------------------------------------------

 

(c)

For purposes of this Agreement, employment with the Company shall include
employment with the Company’s Subsidiaries or Affiliates.  The Committee shall
have the exclusive discretion to determine whether there has been any
interruption or Termination of Employment, whether there existed Cause or
whether there occurred a Change in Control.  

5.

Non-Transferability of the Option

 

During the Vesting Period and until the Option is ultimately exercised as
provided herein or on the website of the Plan Administrator, the Option shall
not be transferable by the Eligible Individual by means of sale, assignment,
exchange, encumbrance, pledge, hedge or otherwise.  

6.

Rights as a Stockholder

Except as otherwise specifically provided in this Agreement, until such time as
the Option is exercised, the Eligible Individual shall not be entitled to any
rights of a stockholder with respect to the Option.

7.

Adjustment in the Event of Change in Stock; Change in Control

 

(a)In the event of (i) a stock dividend, stock split, reverse stock split, share
combination or recapitalization or similar event affecting the capital structure
of the Company (each, a “Share Change”), or (ii) a merger, consolidation,
acquisition of property or shares, separation, spinoff, reorganization, stock
rights offering, liquidation, Disaffiliation, payment of cash dividends other
than an ordinary dividend or similar event affecting the Company or any of its
Subsidiaries (each, a “Corporate Transaction”), the Committee or the Board may
in its discretion make such substitutions or adjustments as it deems appropriate
and equitable to the number and kind of shares of Common Stock underlying the
Option.

 

(b)In the case of Corporate Transactions, such adjustments may include, without
limitation (i) the cancellation of the Option in exchange for payments of cash,
dividend equivalents, property or a combination thereof having an aggregate
value equal to the value of such Option, as determined by the Committee or the
Board in its sole discretion, (ii) the substitution of other property
(including, without limitation, cash or other securities of the Company and
securities of entities other than the Company) for the shares of Common Stock
underlying the Option and (iii) in connection with any Disaffiliation, arranging
for the assumption of the Option, or the replacement of the Option with new
Awards based on other property or other securities (including, without
limitation, other securities of the Company and securities of entities other
than the Company), by the affected Subsidiary or Affiliate or by the entity that
controls such Subsidiary or Affiliate following such Disaffiliation (as well as
any corresponding adjustments to any Option that remains based upon securities
of the Company).

 

(c)The determination of the Committee regarding any such adjustment will be
final and conclusive and need not be the same for all Participants.

8.Taxes, Fees and Withholding

(a)

The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of shares received by an Eligible
Individual in connection

3

--------------------------------------------------------------------------------

 

with the Option, together with any and all other fees and expenses necessarily
incurred by the Company in connection therewith.

(b)

Regardless of any action taken by the Company, its Affiliate or Subsidiary with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), the Eligible
Individual acknowledges that the ultimate liability for all Tax-Related Items
legally due by him or her is and remains the Eligible Individual’s
responsibility and that the Company and/or its Affiliate or Subsidiary (1) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Award, including the exercise of the
Option and issuance of the Shares in connection therewith, the receipt of cash
or any dividends or dividend equivalents; and (2) do not commit to structure the
terms of the Award or any aspect of the Option to reduce or eliminate the
Eligible Individual’s liability for Tax-Related Items.

(c)

In the event that the Company, Subsidiary or Affiliate is required to withhold
any Tax-Related Items as a result of the award, vesting or exercise of the
Option, or the receipt of cash or any dividends or dividend equivalents, the
Eligible Individual shall pay or make adequate arrangements satisfactory to the
Company, Subsidiary or Affiliate to satisfy all withholding and payment on
account of obligations of the Company, Subsidiary and/or Affiliate. The
obligations of the Company under this Agreement shall be conditioned on
compliance by the Eligible Individual with this Section 8.  In this regard, the
Eligible Individual authorizes the Company and/or its Subsidiary or Affiliate to
withhold all applicable Tax-Related Items legally payable by the Eligible
Individual from his or her wages or other cash compensation paid to the Eligible
Individual by the Company and/or its Subsidiary or Affiliate.  The Company may,
in its sole discretion and pursuant to such provisions as it may specify from
time to time, withhold in Shares the amount of Shares necessary to satisfy the
minimum withholding amount or arrange for the sale of such number of Shares as
is necessary to pay any Tax-Related Items.  In connection herewith, the Eligible
Individual (i) authorizes, empowers and directs the Company and the Plan
Administrator (or such brokerage firm as is contracted to manage the Company’s
employee equity award program, the “Broker”) to sell, at the market price and on
the Exercise Date or as soon thereafter as is practicable, the number of Shares
sufficient to pay the Tax-Related Items, and (ii) agrees to indemnify and hold
harmless the Broker and the Company from and against all losses, liabilities,
damages, claims and expenses, including reasonable attorneys’ fees and court
costs, arising out of carrying out such actions.  Finally, the Eligible
Individual will pay to the Company any amount of Tax-Related Items that the
Company may be required to withhold as a result of the Eligible Individual’s
participation in the Plan or the Award that cannot be satisfied by the means
previously described.  The Company may refuse to deliver the Shares issuable
upon exercise of the Award if the Eligible Individual fails to comply with his
or her obligations in connection with the Tax-Related Items as described in this
Section.

(d)

In particular, the Eligible Individual understands and acknowledges that all
income to which the Eligible Individual is entitled under this Agreement is
pre-tax and the Company or its Subsidiaries or Affiliates has the right to
withhold and pay on behalf of the Eligible Individual any individual income tax
in connection with such income in accordance with applicable law.  In the event
the Company or its Subsidiaries or Affiliates is not required under applicable
law to serve as the withholding agent to withhold and pay on behalf of the
Eligible Individual such individual income tax, the Eligible Individual shall
have sole responsibility to make such payment, in which

4

--------------------------------------------------------------------------------

 

case the Eligible Individual shall provide, as requested by the Company or its
Subsidiaries or Affiliates from time to time, relevant tax receipts to certify
full and prompt payment.  The Eligible Individual agrees to indemnify the
Company and/or its Subsidiaries or Affiliates for any liability which may arise
as a result of his or her failure to pay any and all taxes associated with any
income derived pursuant to the Award.

9.Other Restrictions

(a)

The Option shall be subject to the requirement that, if at any time the
Committee shall determine that (i) the listing, registration or qualification of
the shares of Common Stock subject or related thereto upon any securities
exchange or under any state or federal law, or (ii) the consent or approval of
any government regulatory body is required, then in any such event, the Award
shall not be effective unless such listing, registration, qualification, consent
or approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.

(b)

The Eligible Individual acknowledges that the Eligible Individual is subject to
the Company’s  policies regarding compliance with securities laws, including but
not limited to its Insider Trading Policy (as in effect from time to time and
any successor policies), and, pursuant to these policies, if the Eligible
Individual is on the Company’s insider list, the Eligible Individual shall be
required to obtain pre-clearance from the Company’s General Counsel prior to
purchasing or selling any of the Company’s securities (including in connection
with the “cashless” exercise of an Option), and may be prohibited from selling
such shares other than during an open trading window.  The Eligible Individual
further acknowledges that, in its discretion, the Company may prohibit the
Eligible Individual from selling such shares even during an open trading window
if the Company has concerns over the potential for insider trading.

10.Nature of Award

In accepting the Award, the Eligible Individual acknowledges that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;

(b)the Award is voluntary and occasional and does not create any contractual or
other right to receive future Awards, or benefits in lieu of Awards, even if
Awards have been made repeatedly in the past;

(c)all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;

(d)the Eligible Individual’s participation in the Plan will not create a right
to further employment with the Company, its Subsidiary or Affiliate and shall
not interfere with the ability of the Company to terminate the Eligible
Individual’s employment relationship at any time with or without Cause;

(e)the Eligible Individual is voluntarily participating in the Plan;

5

--------------------------------------------------------------------------------

 

(f)the Award is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company, Subsidiary,  or
Affiliate, and such Award is outside the scope of the Eligible Individual’s
employment contract, if any;

(g)the Award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, Subsidiary or Affiliate;

(h)in the event that the Eligible Individual is not an employee of the Company,
a Subsidiary or an Affiliate, the Award will not be interpreted to form an
employment contract or relationship with the Company, a Subsidiary or Affiliate;
and

(i)in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award or diminution in value of the
Award resulting from Termination of the Eligible Individual’s Employment by the
Company, Subsidiary or Affiliate (for any reason whatsoever and whether or not
in breach of local labor laws) and the Eligible Individual irrevocably releases
the Company, Subsidiary or Affiliate from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Agreement, the Eligible
Individual will be deemed irrevocably to have waived his or her entitlement to
pursue such claim.

11.No Advice Regarding Grant

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Eligible Individual’s
participation in the Plan, or his or her acquisition or sale of the underlying
Shares.  The Eligible Individual is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding the Eligible
Individual’s participation in the Plan, receipt of the Award and/or disposition
of the Award before taking any action related to the Plan or the Award.  

12.Notices

Any notices, communications or changes to this Agreement shall be communicated
(either directly by the Company or indirectly through any of its Subsidiaries,
Affiliates or the Plan Administrator) to the Eligible Individual electronically
via email (or otherwise in writing) promptly after such change becomes
effective.

13.Effect of Agreement; Severability

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company.  The
invalidity or enforceability of any provision of this Agreement shall not affect
the validity or enforceability of any other provision of this Agreement.

6

--------------------------------------------------------------------------------

 

14.Laws Applicable to Construction; Consent to Jurisdiction

(a)The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware.  In addition to the terms and conditions set forth
in this Agreement, the Option is subject to the terms and conditions of the
Plan, which are hereby incorporated by reference.

(b)

Any and all disputes arising under, as a result of or out of this Agreement,
including without limitation any issues involving the constructions, enforcement
or interpretation of any of the provisions of this Agreement, the Plan or the
Plan Prospectus shall be determined and resolved by the Committee or its
authorized delegate. Such determination or resolution by the Committee or it
authorized delegate will be final, binding and conclusive for all purposes.

15.Conflicts; Interpretation and Correction of Errors

(a)In the event of any (i) conflict between the Grant Details, this Agreement,
any information posted on the system of the Plan Administrator and/or the books
and records of the Company, or (ii) ambiguity in the Grant Details, this
Agreement, any information posted on the system of the Plan Administrator and/or
the books and records of the Company, the Plan shall control.

(b)The Committee shall have the power to interpret the Plan, this Agreement, the
Grant Details, any information posted on the system of the Plan Administrator
and/or the books and records of the Company, and to adopt such rules for the
administration, interpretation and application of the Plan and the Award as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any Option has vested).  All
actions taken and all interpretations and determinations made by the Committee
in good faith shall be final and binding upon the Participant, the Company and
all other interested parties.  The Committee shall not be personally responsible
for any action, determination or interpretation made in good faith with respect
to the Plan or this Agreement.  The Committee shall, in their absolute
discretion, determine when any conditions have been fulfilled.  

(c)In the event that, due to administrative error, this Agreement does not
accurately reflect an Award properly granted to the Eligible Individual pursuant
to the Plan, the Company, acting through the executive compensation and benefits
team, reserves the right to cancel any erroneous document and, if appropriate,
to replace the cancelled document with a corrected document.

16.Data Privacy

(a)The Eligible Individual understands that the Company, Subsidiary, Affiliate
and/or Plan Administrator may hold certain personal information about him or
her, including, but not limited to, the Eligible Individual’s name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Eligible Individual’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”).   The Eligible

7

--------------------------------------------------------------------------------

 

Individual hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his or her Data as described in
this document by and among, as applicable, the Company and its Subsidiaries  or
Affiliates for the exclusive purpose of implementing, administering and managing
the Eligible Individual’s participation in the Plan.

(b)The Eligible Individual understands that Data will be transferred to the Plan
Administrator, or such other stock plan service provider as may be selected by
the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan.  The Eligible
Individual understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country may have different
data privacy laws and protections than the Eligible Individual’s country.  The
Eligible Individual authorizes the Company, its Subsidiary or Affiliate, the
Plan Administrator and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Eligible Individual’s participation in the Plan.  

(c)The Eligible Individual understands that he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Eligible
Individual’s local human resources representative.  The Individual understands,
however, that refusing or withdrawing his or her consent may affect the Eligible
Individual’s ability to participate in the Plan.  For more information on the
consequences of the Eligible Individual’s refusal to consent or withdrawal of
consent, the Eligible Individual understands that he or she may contact his or
her local human resources representative.

17.Amendment

The Company may modify, amend or waive the terms of the Award, prospectively or
retroactively, but no such modification, amendment or waiver shall impair the
rights of the Eligible Individual without his or her consent, except as required
by applicable law, NASDAQ or stock exchange rules, tax rules or accounting
rules.  The waiver by either party of compliance with any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by such party of a provision of
this Agreement.  

18.Choice of Language

The Eligible Individual has received this Agreement and any other related
communications and consents to having received these documents solely in
English.  If, however, the Eligible Individual receives this or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version in any way, the
English version will control.

19.Electronic Delivery

The Company may, in its sole discretion, decide to deliver any documents related
to the Award and participation in the Plan or future Awards that may be awarded
under the Plan by electronic means or to request the Eligible Individual’s
consent to participate in the Plan by

8

--------------------------------------------------------------------------------

 

electronic means.  The Eligible Individual hereby consents to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

By electronically accepting this Agreement and participating in the Plan, the
Eligible Individual agrees to be bound by the terms and conditions of the Plan
and this Agreement, including the Grant Details.  If Eligible Individual has not
electronically accepted this Agreement on the Plan Administrator’s website
within six months of the Grant Date, then this Award shall automatically by
deemed accepted and Eligible Individual shall be bound by the terms and
conditions in the Plan, this Agreement, including the Grant Details.  

20.Currency Exchange Risk

The Eligible Individual agrees and acknowledges that that Eligible Individual
shall bear any and all risks associated with the exchange or fluctuation of
currency associated with the Award, including without limitation the settlement
of the Award and/or sale of the Shares (the “Currency Risk”).  Eligible
Individual waives and releases the Company, its Subsidiaries and Affiliates and
the Plan Administrator from any potential claims arising out of the Currency
Risk.    Eligible Individual acknowledges and agrees that Eligible Individual
shall with any and all exchange control requirements applicable to the Award and
the sale of the Shares and any resulting funds including, without limitation,
reporting or repatriation requirements.  

21.Appendix

Notwithstanding any provisions in this Agreement to the contrary, the Option
shall be subject to any special terms and conditions set forth in the Appendix
to the Agreement.  Moreover, if Eligible Individual relocates to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to Eligible Individual to the extent the Company determines
that the application of such terms and conditions is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan (or
the Company may establish alternative terms and conditions as may be necessary
or advisable to accommodate the Eligible Individual’s relocation).  The Appendix
constitutes a party of this Agreement and is incorporated by reference as fully
as though set forth herein.

22.No Public Offer

The Award of the Option is not intended to be a public offering of securities in
the Eligible Individual’s country.  The Company has not submitted any
registration statement, prospectus or other filings with the local securities
authorities (unless otherwise required under local law), and the grant of the
Option is not subject to the supervision of the local securities authorities.

23.Imposition of Other Requirements

The Company reserves the right to impose other requirements on the Eligible
Individual’s participation in the Plan, on the Award of the Option and on any
shares of Common Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable to comply with local law or facilitate
the administration of the Plan, and to require the Eligible Individual to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.

9

--------------------------------------------------------------------------------

 

APPENDIX

ADDITIONAL TERMS AND CONDITIONS OF THE TRIPADVISOR, INC.

OPTION AGREEMENT

(INTERNATIONAL)

 

Terms and Conditions

This Appendix includes special terms and conditions applicable to Eligible
Individuals residing in one of the countries listed below.  These terms and
conditions are in addition to or, if so indicated, in place of, the terms and
conditions set forth in the Agreement.  Unless otherwise provided below,
capitalized terms used but not defined herein shall have the meaning assigned to
them in the Plan and/or the Agreement.  

Notifications

This Appendix also includes country-specific information of which the Eligible
Individual should be aware with respect to his or her participation in the Plan.
The information is based on the securities, exchange control and other laws in
effect in the respective countries as of March 2019. Such laws are often complex
and change frequently. As a result, the Company strongly recommends that
Eligible Individual does not rely on the information noted herein as the only
source of information relating to the consequences of the Eligible Individual’s
participation in the Plan because the information may be out of date at the time
that the Eligible Individual vests in Share awards or sells Shares acquired
under the Plan.

In addition, the information is general in nature and may not apply to the
Eligible Individual’s particular situation, and the Company is not in a position
to assure the Eligible Individual of any particular result. Accordingly, the
Eligible Individual is advised to seek appropriate professional advice as to how
the relevant laws in his or her country may apply to his or her situation.
Finally, please note that if the Eligible Individual is a citizen or resident of
a country other than the country in which he or she is currently working, or
transfers employment after grant, the information contained in this Appendix may
not be applicable to the Eligible Individual.

European Union (“EU”)/ European Economic Area (“EEA”) Data Privacy

The following replaces Section 16 of the Agreement:

In order to offer participation in the Plan, it is necessary for the Company to
collect and process certain information about Eligible Individual. Further
detail about this is set out below.

Eligible Individual’s participation in the Plan is voluntary. Eligible
Individual may withdraw from the Plan at any time. Withdrawal from the Plan will
not affect Eligible Individual’s salary as an employee or his or her employment;
Eligible Individual would merely forfeit the opportunities and benefits
associated with the Plan.

10

--------------------------------------------------------------------------------

 

If Eligible Individual withdraws from the Plan, the Company will cease to use
Eligible Individual’s information for the purpose of the Plan (subject to the
data retention requirements set out below).

Data Collection and Usage. The Company collects personal information about
Eligible Individual for purposes of administration of the Plan, including: name,
home address, telephone number and email address, date of birth, social
insurance number, passport or other identification number, salary, citizenship,
nationality, job title, any equity, shares of stock or directorships held in the
Company and its Affiliates, details of all Options or any other entitlement to
equity granted, canceled, vested, unvested or outstanding in Eligible
Individual’s favor, which the Company receives from Eligible Individual or the
Employer (“Eligible Individual Data”).

The Company will process and use Eligible Individual Data for the purposes of
allocating stock and implementing, administering and managing the Plan. The
Company’s legal basis for the processing of Eligible Individual’s Data is based
on contractual necessity for the performance of the Plan.

Stock Plan Administration Service Providers. The Company currently uses Fidelity
and its affiliated companies (“Fidelity”) as its service provider for the Plan.
The Company shares your Eligible Individual Data with Fidelity for the purposes
of implementing, administering and managing the Plan. Fidelity is based in the
United States. In the future, the Company may select a different service
provider and share Eligible Individual Data with another company that serves in
a similar manner. The Company’s service provider(s) will open an account for
Eligible Individual to receive and trade stock. Eligible Individual may be asked
to agree to separate terms and data processing practices with the service
provider(s), which is a condition to his or her participation in the Plan.

International Data Transfers. The Company and its service provider(s), including
Fidelity, are based in the United States, which means that it will be necessary
for Eligible Individual Data to be transferred to, and processed in, the US.
Eligible Individual should note that his or her country may have enacted data
privacy laws that are different from the United States and which may offer
different levels of protection. The legal basis for the transfer of Eligible
Individual Data is based on contractual necessity for the performance of the
Plan.

Data Retention. The Company will use Eligible Individual Data only as long as is
necessary to implement, administer and manage his or her participation in the
Plan or as may be required by the Company in order to comply with legal or
regulatory obligations, including under tax and securities laws (which will
generally be no more than 7 years after the Eligible Individual ceases
participating in the Plan).

Data Subject Rights. Eligible Individual has a number of rights under data
privacy laws in his or her country. Depending on where Eligible Individual is
based, his or her rights may include: (a) the right of access to the Eligible
Individual’s personal data held by the Company, (b) the right of rectification
of incorrect data, (c) the right to erasure of data, (d) the right to
restriction of processing, and (e) the right to data portability.

11

--------------------------------------------------------------------------------

 

If you have any questions about any aspect of the Plan or these terms, please
contact privacy@tripadvisor.com.

Argentina

Exchange Control Notice.  Argentine currency exchange restrictions and reporting
requirements may apply to the Option and any Shares acquired under the Plan; the
relevant laws and regulations are subject to frequent change. Eligible
Individual should consult his or her personal legal advisor to ensure compliance
with the applicable requirements.

Foreign Asset/Account Reporting Notice.  If Eligible Individual holds Shares as
of December 31 of any year, he or she is required to report the holding of the
Shares on his or her personal tax return for the relevant year.

Austria

There are no country-specific provisions.

Brazil

Nature of Grant. In accepting the grant of the Option, Eligible Individual
agrees that he or she is making an investment decision, the Shares will be
issued to Eligible Individual only if the vesting conditions are met, the Option
is exercised and any necessary services are rendered by Eligible Individual over
the vesting period, and the value of the underlying Shares is not fixed and may
increase or decrease in value over the vesting period without compensation to
Eligible Individual.

Compliance with the Law.  In accepting the grant of the Option, the Eligible
Individual acknowledges his or her agreement to comply with applicable Brazilian
laws and to pay any and all applicable tax associated with the Option, the sale
of the Shares acquired under the Plan and the receipt of any cash dividends paid
on such Shares.

Labor Law Acknowledgment. The Eligible Individual agrees, for all legal
purposes, (i) the benefits provided under the Agreement and the Plan are the
result of commercial transactions unrelated to the Eligible Individual’s
employment; (ii) the Agreement and the Plan are not a part of the terms and
conditions of the Employee’s employment; and (iii) the income from the Option,
if any, is not part of the Employee’s remuneration from employment.

Exchange Control Information. If Eligible Individual is a resident or domiciled
in Brazil, he or she will be required to submit an annual declaration of assets
and rights held outside of Brazil to the Central Bank of Brazil if the aggregate
value of such assets and rights is equal to or greater than US$100,000. Assets
and rights that must be reported include Shares.

12

--------------------------------------------------------------------------------

 

Canada

Settlement of Stock Awards. Notwithstanding any discretion or anything to the
contrary in the Plan, the grant of the Awards does not provide any right for
Eligible Individual to receive a cash payment and the Awards will be settled in
Shares only.

Taxes, Fees and Withholding. This provision supplements Section 8 of the
Agreement.  Any share withholding by the Company is subject to the consent of
the Eligible Individual at the time of option exercise.

Authorization to Release and Transfer Necessary Personal Information. This
provision supplements Section 21 of the Agreement:

Eligible Individual hereby authorizes the Company and the Company’s
representatives to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration and operation of
the Plan. Eligible Individual further authorizes the Company and its Affiliates
and the Committee, which administers the Plan, to disclose and discuss the Plan
with their advisors. Eligible Individual further authorizes the Company and any
Affiliate to record such information and to keep such information in Eligible
Individual’s employee file.

Chile

Labor Law Acknowledgement. The Option and the Shares underlying the Option , and
the income and value of same, shall not be considered as part of your
remuneration for purposes of determining the calculation base of future
indemnities, whether statutory or contractual, for years of service (severance)
or in lieu of prior notice, pursuant to Article 172 of the Chilean Labor Code.

Securities Law Information. This grant of Option constitutes a private offering
of securities in Chile effective as of the Grant Date. This offer of Option is
made subject to general ruling n° 336 of the Chilean Superintendence of
Securities and Insurance (“SVS”). The offer refers to securities not registered
at the securities registry or at the foreign securities registry of the SVS,
and, therefore, such securities are not subject to oversight of the SVS. Given
that the Options are not registered in Chile, TripAdvisor is not required to
provide public information about the Options or the Shares in Chile. Unless the
Options and/or the Shares are registered with the SVS, a public offering of such
securities cannot be made in Chile.

Exchange Control Information. You are not required to repatriate any funds you
receive with respect to the Options (e.g., any proceeds from the sale of any
Shares issued upon vesting of the Option) to Chile. However, if you decide to
repatriate such funds, you acknowledge that you will be required to effect such
repatriation through the Formal Exchange Market (i.e., a commercial bank or
registered foreign exchange office) if the amount of the funds repatriated
exceeds US$10,000. Further, if the value of your aggregate investments held
outside Chile exceeds US$5,000,000 (including Shares and any other cash proceeds
acquired under the Plan) at any time in a calendar year, you must report the
status of such investments to the Central Bank of Chile.

You will also be required to provide certain information to the Chilean Internal
Revenue Service (“CIRS”) regarding the results of investments held abroad and
the taxes you have paid

13

--------------------------------------------------------------------------------

 

abroad (if you will be seeking a credit against Chilean income tax owed). This
information must be submitted on certain electronic sworn statements before
March 19 or June 30 of each year, depending on the assets or taxes being
reported. The statements may be found at the CIRS website at www.sii.cl.

You may be ineligible to receive certain foreign tax credits if you fail to meet
the applicable reporting requirements. Exchange control and tax reporting
requirements in Chile are subject to change, and you should consult with your
personal legal and tax advisor regarding any reporting obligations that you may
have in connection with the Restricted Stock.

Columbia

Nature of Grant.  This provision supplements the Agreement:  Eligible Individual
acknowledges that pursuant to Article 128 of the Colombian Labor Code, the Plan
and related benefits do not constitute a component of “salary” for any legal
purpose.

Exchange Control Notice.  Prior approval from a government authority is not
required to purchase and hold foreign securities or to receive an equity award. 
However, if the value of foreign investments, including the value of any equity
awards, equals or exceeds US $500,000 (as of December 31 of the applicable
year), such investments must be registered with the Central Bank (Banco de la
República). When the foreign investment is liquidated, the proceeds do not have
to be repatriated to Colombia. However, if the investment was registered with
the Central Bank, Eligible Individual must cancel the registration no later than
March 31 of the year following the year of the liquidation or Eligible
Individual will be subject to fines.

Foreign Asset / Account Reporting Notice:  Eligible Individual must file an
annual informative return with the Colombian Tax Office detailing any assets
held abroad. If the individual value of any of these assets exceeds a certain
threshold, Eligible Individual must describe each asset and indicate the
jurisdiction in which it is located, its nature and its value.

Denmark

Employer Statement:  Eligible Individual acknowledges that he or she has
received the attached Employer Statement, translated into Danish, which sets
forth additional terms of the Options as required by the Danish Stock Option
Act, to the extent that the Danish Stock Option Act applies to the Options.

Foreign Asset / Account Reporting Notice:  Danish residents must submit certain
forms to the Danish tax authorities:   Erklæring V must be completed in
connection with the deposit of any securities (including Shares acquired under
the Plan) into a bank or brokerage account outside of Denmark and Erklæring K
must be completed to report the existence of any account outside of Denmark in
which Shares or cash will be held. These forms are available at the website of
the Danish Tax Authorities.

SPECIAL NOTICE FOR EMPLOYEES IN DENMARK

EMPLOYER STATEMENT

14

--------------------------------------------------------------------------------

 

Pursuant to Section 3(1) of the Act on Stock Options in employment relations
(the “Stock Option Act”), you are entitled to receive the following information
regarding the restricted stock units granted to you by TripAdvisor, Inc. (the
“Company”) under the TripAdvisor, Inc. 2018 Stock and Annual Incentive Plan(the
“Plan”) in a written statement.

This statement contains information applicable to your participation in the
Plan, as required under the Stock Option Act, while the other terms and
conditions of your Options are described in detail in the Plan and the Option
Agreement (the “Agreement”), both of which have been made available to you.
Capitalized terms used but not defined herein shall have the same meanings given
to them in the Plan or the Agreement, as applicable.

Section 1 of the Stock Option Act provides that the Stock Option Act only
applies to employees. Employees are defined in section 2 of the Stock Option Act
as persons who receive remuneration for their personal services in an employment
relationship. Persons, including managers, who are not regarded as employees
under the Stock Option Act, will not be subject to the Stock Option Act. If you
are not an employee within the meaning of the Stock Option Act, the Company
therefore has no obligation to issue an employer information statement to you
and you will not be able to rely on this statement for legal purposes, since
only the terms and conditions set out in the Plan apply.

1.Date of grant

The date of grant of your Options is the date that the Board or Committee that
approved a grant for you determined it would be effective, which is set forth in
the Notice.

2.  Terms or conditions for Option grant

The grant of Options under the Plan is made at the sole discretion of the
Company. Employees, Non-Employee Directors and Consultants of the Company and
its Affiliates, are eligible to receive grants under the Plan. The Board has
broad discretion to determine who will receive Options and to set the terms and
conditions of the Options. The Company may decide, in its sole discretion, not
to make any grants of Options to you in the future. Under the terms of the Plan
and the Agreement, you have no entitlement or claim to receive future grants of
Options.

3.Vesting date or period

The Options will vest over a period of time (as set forth in the Agreement),
subject to your continued employment through the applicable vesting date and
other conditions set forth in the Plan and Agreement, and subject to Section 5
of this statement.

4.Your rights upon termination of employment

The treatment of your Options upon termination of employment will be determined
under Sections 4 and 5 of the Stock Option Act unless the terms contained in the
Plan and the Agreement are more favorable to you than Sections 4 and 5 of the
Stock Option Act. If the terms contained in the Plan and the Agreement are more
favorable to you, then such terms will govern the treatment of your Options upon
termination of employment.

15

--------------------------------------------------------------------------------

 

5.Financial aspects of participating in the Plan

The grant of Options has no immediate financial consequences for you. The value
of the Options is not taken into account when calculating holiday allowances,
pension contributions or other statutory consideration calculated on the basis
of salary.

Shares of stock are financial instruments and investing in stock will always
have financial risk. The future value of Company shares is unknown and cannot be
predicted with certainty.

European Union Countries

Securities Law Notice. This offer is being made to Eligible Individuals as part
of an employee incentive program in order to provide an additional incentive and
to encourage employee share ownership and to increase employee’s interest in the
success of the Company. The shares which are the subject of these rights are
existing shares of Common Stock of the Company.  More information in relation to
the Company, including the share price can be found at the following web
address: http://ir.tripadvisor.com/investor-relations.  The obligation to
publish a prospectus does not apply under Article 1(4)(i) of the EU Prospectus
Regulation.  

Finland

There are no country-specific provisions.

Germany

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). In case of payments in
connection with the sale of Shares acquired under the Plan or the receipt of any
cash dividends, the report must be filed electronically by the 5th day of the
month following the month in which the payment was received. The form of report
(“Allgemeine Meldeportal Statistik”) can be accessed via the Bundesbank’s
website (www.bundesbank.de) and is available in both German and English.

Hong Kong

Securities Law Notice. The Award and Shares issued upon exercise (if any) do not
constitute a public offering of securities under Hong Kong law and are available
only to Eligible Individuals of the Company, its Affiliates and Subsidiaries.
The Agreement, including this Appendix, the Plan and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong. Nor have the documents been
reviewed by any regulatory authority in Hong Kong. The Award is intended only
for the personal use of each Eligible Individual of the Company, its Affiliates
or its Subsidiaries and may not be distributed to any other person. If Eligible
Individual is in any doubt about any of the contents of the Agreement, including
this Appendix, or the Plan, Eligible Individual should obtain independent
professional advice.

Vesting of Awards and Sale of Shares. In the event the Eligible Individual’s
Awards vest and Shares are issued to the Eligible Individual within six months
of the date of grant, the Eligible

16

--------------------------------------------------------------------------------

 

Individual agrees that he or she will not dispose of any of such Shares prior to
the six-month anniversary of the date of grant.

Nature of the Plan.  The Company specifically intends that the Plan will not be
tread as an occupational retirement scheme for purposes of the Occupational
Retirement Scheme Ordinance (“ORSO”).  To the extent that any court, tribunal or
legal/regulatory body in Hong Kong determines that the Plan constitutes an
occupational retirement scheme for the purpose of ORSO, the grant of Options
shall be null and void.

Iceland

This offer is being made to employees as part of an employee incentive programme
in order to provide an additional incentive and to encourage employee share
ownership and to increase your interest in the success of TripAdvisor, Inc., its
Subsidiaries and Affiliates.  The company offering these rights is TripAdvisor,
Inc. The shares which are the subject of these rights are existing shares of
Common Stock of TripAdvisor, Inc. More information in relation to TripAdvisor,
Inc., including the share price can be found at the following web address:
http://ir.tripadvisor.com/investor-relations.

India

Tax Information. The amount subject to tax at vesting may be dependent upon a
valuation of Shares from a Merchant Banker in India. The Company has no
responsibility or obligation to obtain the most favorable valuation possible nor
obtain valuations more frequently than required under Indian tax law.

Exchange Control Obligations. Eligible Individual understands that he or she
must repatriate any proceeds from the sale of Shares acquired under the Plan and
any dividends received in relation to the Shares to India in accordance with
local foreign exchange rules and regulations. Neither the Company nor any of its
Subsidiaries shall be liable for any fines or penalties resulting from the
Employee’s failure to comply with applicable laws.

Ireland

Director Notification Obligation. Directors, shadow directors and secretaries of
the Company’s Irish Affiliates are subject to certain notification requirements
under the Irish Companies Act. Directors, shadow directors and secretaries must
notify the Irish Affiliates in writing of their interest in the Company (e.g.,
Option, RSUs, Shares, etc.) and the number and class of shares or rights to
which the interest relates within five days of the acquisition or disposal of
shares or within five days of becoming aware of the event giving rise to the
notification. This disclosure requirement also applies to any rights or shares
acquired by the director’s spouse or children (under the age of 18).

Italy

Data Privacy.  This provision replaces in its entirety the “Data Privacy”
section of the Award Agreement:

17

--------------------------------------------------------------------------------

 

Data Privacy. The Eligible Individual understands that the Employer and/or the
Company may hold certain personal information about the Eligible Individual,
including, but not limited to, Awardee’s name, home address and telephone
number, date of birth, social security number (or any other social or national
identification number), salary, nationality, job title, number of Shares held
and the details of any Option or any other entitlement to Stock awarded,
cancelled, exercised, vested, unvested or outstanding (the “Data”) for the
purpose of implementing, administering and managing the Eligible Individual’s
participation in the Plan. The Eligible Individual is aware that providing the
Company with the Eligible Individual’s Data is necessary for the performance of
the Award Agreement and that the Eligible Individual’s refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect the Eligible Individual’s ability to participate in
the Plan.

The Controller of personal Data processing is TripAdvisor, Inc., 400 1st Avenue,
Needham, MA 02494, U.S.A., and, pursuant to D.lgs 196/2003, its representative
in Italy is TripAdvisor Italy, S.r.l., with its registered offices at Corso
Garibaldi, n 86 6th Floor, 20121 Milan MI
Italy.  The Eligible Individual understands that Data may be transferred to the
Company or its Affiliates, or to any third parties assisting with the
implementation, administration and management of the Plan, including any
transfer required to Fidelity Stock Plan Services, LLC or such other stock plan
service provider as may be selected by the Company, or any other third party
with whom cash from the sale of Shares acquired under the Plan may be deposited.
Furthermore, the recipients that may receive, possess, use, retain and transfer
such Data for the above mentioned purposes may be located in Italy or elsewhere,
including outside of the European Union, and the recipients’ country (e.g., the
United States) may have different data privacy laws and protections from
Awardee’s country. The processing activity, including the transfer of the
Eligible Individual’s Data abroad, outside of the European Union, as herein
specified and pursuant to applicable laws and regulations, does not require the
Eligible Individual’s consent thereto as the processing is necessary for the
performance of contractual obligations related to the implementation,
administration and management of the Plan. the Eligible Individual understands
that Data processing relating to the purposes above specified shall take place
under automated or non-automated conditions, anonymously when possible, that
comply with the purposes for which Data is collected and with confidentiality
and security provisions as set forth by applicable laws and regulations, with
specific reference to D.lgs. 196/2003.

The Eligible Individual understands that Data will be held only as long as is
required by law or as necessary to implement, administer and manage the Eligible
Individual’s participation in the Plan. The Eligible Individual understands that
pursuant to art.7 of D.lgs 196/2003, the Eligible Individual has the right,
including but not limited to, access, delete, update, request the rectification
of the Eligible Individual’s Data and cease, for legitimate reasons, Data
processing. Furthermore, the Eligible Individual is aware that the Eligible
Individual’s Data will not be used for direct marketing purposes. In addition,
Data provided can be reviewed and questions or complaints can be addressed by
contacting the Eligible Individuals local human representative.

18

--------------------------------------------------------------------------------

 

Grant Terms Acknowledgment. By accepting the Option, the Eligible Individual
acknowledges that the Eligible Individual has received a copy of the Plan and
the Award Agreement, including this Appendix, in their entirety and fully
understands and accepts all the provisions of the Plan and the Award Agreement.
The Eligible Individual further acknowledges having read and specifically
approves the following sections of the Award Agreement: Vesting, Issuance of
Stock, Termination of Employment, Tax Withholding, Nature of Grant, Governing
Law and Venue and Imposition of Other Requirements, and the Data Privacy section
in this Appendix.

Foreign Asset/Account Reporting Information. If the Eligible Individual holds
investments abroad or foreign financial assets (e.g., cash, Shares, RSUs) that
may generate income taxable in Italy, the Eligible Individual is required to
report them on his or her annual tax returns (UNICO Form, RW Schedule) or on a
special form if no tax return is due, irrespective of their value. The same
reporting duties apply to the Eligible Individual if the Eligible Individual is
a beneficial owner of the investments, even if the Eligible Individual does not
directly hold investments abroad or foreign assets.

Foreign Asset Tax.  The value of the financial assets held outside of Italy by
individuals resident of Italy is subject to a foreign asset tax. The taxable
amount will be the fair market value of the financial assets (e.g., Shares)
assessed at the end of the calendar year.

Japan

Foreign Asset/Account Reporting Information. The Eligible Individual will be
required to report details of any assets held outside of Japan as of December 31
(including Shares acquired under the Plan), to the extent such assets have a
total net fair market value exceeding ¥50 million. Such report will be due by
March 15 each year. The Eligible Individual should consult with his or her
personal tax advisor as to whether the reporting obligation applies to the
Eligible Individual and whether the Eligible Individual will be required to
report details of his or her outstanding Options, as well as Shares, in the
report.

Mexico

Labor Law Policy and Acknowledgment.  By accepting the Option, Eligible
Individual expressly recognizes that TripAdvisor, Inc., with registered offices
at 400 1st Avenue, Needham, MA 02494 U.S.A., is solely responsible for the
administration of the Plan and that Eligible Individual’s participation in the
Plan and acquisition of Shares do not constitute an employment relationship
between Eligible Individual and the Company since Eligible Individual is
participating in the Plan on a wholly commercial basis and Eligible Individual’s
sole Employer is [TripAdvisor Mexico entity or employer] (“TripAdvisor
-Mexico”). Based on the foregoing, Eligible Individual expressly recognizes that
the Plan and the benefits that Eligible Individual may derive from his or her
participation in the Plan do not establish any rights between Eligible
Individual and TripAdvisor-Mexico, and do not form part of the employment
conditions and/or benefits provided by TripAdvisor-Mexico and any modification
of the Plan or its termination shall not constitute a change or impairment of
the terms and conditions of Eligible Individual’s employment.

19

--------------------------------------------------------------------------------

 

Eligible Individual further understands that his or her participation in the
Plan is a result of a unilateral and discretionary decision of the Company;
therefore, the Company reserves the absolute right to amend and/or discontinue
Eligible Individual’s participation at any time without any liability to
Eligible Individual.

Finally, Eligible Individual hereby declares that he or she does not reserve any
action or right to bring any claim against the Company for any compensation or
damages regarding any provision of the Plan or the benefits derived under the
Plan, and Eligible Individual therefore grants a full and broad release to the
Company, its Affiliates, branches, representation offices, its shareholders,
officers, agents or legal representatives with respect to any claim that may
arise.

Plan Document Acknowledgment.  By accepting the Option, Eligible Individual
acknowledges that he or she has received a copy of the Plan, has reviewed the
Plan and the Agreement in their entirety and fully understands and accepts all
provisions of the Plan and the Agreement. In addition, by accepting the Options,
Eligible Individual acknowledges that he or she has read and specifically and
expressly approves the terms and conditions of the Agreement (“Nature of
Award”), in which the following is clearly described and established: (i)
participation in the Plan does not constitute an acquired right; (ii) the Plan
and participation in the Plan is offered by the Company on a wholly
discretionary basis; (iii) participation in the Plan is voluntary; and (iv)
neither the Company, the Employer nor any Affiliate is responsible for any
decrease in the value of the Shares underlying the Option.

Netherlands

There are no country-specific provisions.

Norway

Securities Law Notice. This offer is being made to Eligible Individuals as part
of an employee incentive program in order to provide an additional incentive and
to encourage employee share ownership and to increase employee’s interest in the
success of the Company. The shares which are the subject of these rights are
existing shares of Common Stock of the Company.  More information in relation to
the Company, including the share price can be found at the following web
address: http://ir.tripadvisor.com/investor-relations.  The obligation to
publish a prospectus is not applicable under Article 7-1 and Article 7-6 of the
Norwegian Securities Trading Act (which implement Article 1(4)(i) of the EU
Prospectus Regulation).  

Portugal

Language Consent.  The Eligible Individual hereby express declares that he or
she has full knowledge of the English language and has read, understood and
fully accepted and agreed with the terms and conditions established in the Plan
and the Agreement.

Consentimento linguístico.  Pela presente, O indivíduo elegível por este meio
expressa declara que ele ou ela tem pleno conhecimento da língua inglesa e tem
lido, compreendido e plenamente aceito e acordado com os termos e condições
estabelecidos no plano e no acordo.

20

--------------------------------------------------------------------------------

 

Exchange Control Notification.  If the Eligible Individual holds Shares issued
upon exercise of Options, the acquisition of Shares could be reported to the
Banco de Portugal for statistical purposes.  If the Shares are deposited with a
commercial bank or financial intermediary in Portugal, such bank or financial
intermediary could submit the report on Participant’s behalf.  If the Shares are
not deposited with a commercial bank or financial intermediary in Portugal, the
Eligible Individual is responsible for submitting the report to the Banco de
Portugal.

Republic of Korea

Securities Law Notice.  If the Eligible Individual are employed in the Republic
of Korea then, notwithstanding anything set forth in the Plan documents, your
Options are granted by the Company, not your employer.

Foreign Asset/Account Reporting Notice.  Eligible Individual must declare all of
his or her foreign financial accounts (i.e., non-Korean bank accounts, brokerage
accounts, etc.) to the Korean tax authorities and file a report with respect to
such accounts if the value of such accounts exceeds KRW 1 billion (or an
equivalent amount in foreign currency) on any month-end date during the year.

Singapore

Securities Law Notice. The grant of this Award is made in reliance on section
273(1)(f) of the Securities and Futures Act (Cap. 289) (“SFA”) for which it is
exempt from the prospectus and registration requirements under the SFA.

Director Notification Obligation. If Eligible Individual is a director,
associate director or shadow director (i.e., a non-director who has sufficient
control so that the directors act in accordance with the directions and
instructions of this individual) of the Company’s local entity in Singapore, he
or she is subject to notification requirements under the Singapore Companies
Act. Some of these notification requirements will be triggered by Eligible
Individual’s participation in the Plan. Specifically, Eligible Individual is
required to notify the local Singapore company when he or she acquires or
disposes an interest in the Company, including when Eligible Individual receives
Shares upon vesting of this Award and when Eligible Individual sells these
Shares. The notification must be in writing and must be made within two days of
acquiring or disposing of any interest in the Company (or within two days of
initially becoming a director, associate director or shadow director of the
Company’s local entity in Singapore). If Eligible Individual is unclear as to
whether he or she is a director, associate director or shadow director of the
Company’s local entity in Singapore or the form of the notification, he or she
should consult with his or her personal legal advisor.

Spain

Nature of Grant. This provision supplements the “Nature of Award” section of the
Award Agreement:

In accepting the Options, the Eligible Individual consents to participation in
the Plan and acknowledges that he or she has received a copy of the Plan.

21

--------------------------------------------------------------------------------

 

Further, the Eligible Individual understands that the Company has unilaterally,
gratuitously and in its sole discretion decided to grant Options under the Plan
to individuals who may be employees of the Company or its Affiliates throughout
the world. The decision is a limited decision that is entered into upon the
express assumption and condition that any Award will not economically or
otherwise bind the Company or any of its Affiliates on an ongoing basis.
Consequently, the Eligible Individual understands that the Award is granted on
the assumption and condition that the Options or the Shares acquired upon
exercise shall not become a part of any employment contract (either with the
Company or any of its Affiliates) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever. In addition, the Eligible Individual understands that this
Award would not be made to the Eligible Individual but for the assumptions and
conditions referred to above; thus, the Eligible Individual acknowledges and
freely accepts that should any or all of the assumptions be mistaken or should
any of the conditions not be met for any reason, then any Award shall be null
and void.

The Eligible Individual also understands and agrees that, as a condition of the
grant and vesting of the Option, the termination of the Eligible Individual’s
employment for any reason (including the reasons listed below), the Option will
cease vesting immediately, effective on the date of the Eligible Individual’s
termination of employment. This will be the case, for example, even in the event
of a termination of the Eligible Individual’s employment by reason of, but not
limited to, resignation, retirement, disciplinary dismissal adjudged to be with
Cause (as defined in the Agreement), disciplinary dismissal adjudged or
recognized to be without Cause, individual or collective dismissal on objective
grounds, whether adjudged or recognized to be with or without Cause, material
modification of the terms of employment under Article 41 of the Workers’
Statute, relocation under Article 40 of the Workers’ Statute, Article 50 of the
Workers’ Statute, unilateral withdrawal by the Employer and under Article 10.3
of the Royal Decree 1382/1985.   “Cause” shall be as defined in the Agreement,
regardless of whether the termination is considered a fair termination (i.e.
despido procedente”) under Spanish legislation.

The Eligible Individual acknowledges that he or she has read and specifically
accepts the conditions referred to in the “Termination of Employment” and
“Nature of Award” sections of the Award Agreement.

Securities Law Information. The grant of this Award and the Shares issued
pursuant to the vesting and exercise of the Award are considered a private
placement outside of the scope of Spanish laws on public offerings and issuances
of securities.

Exchange Control Information. To participate in the Plan, the Eligible
Individual must comply with exchange control regulations in Spain. The
acquisition of Shares upon vesting and exercise of the Option and the sale of
Shares must be declared on Form D-6, for statistical purposes, to the Dirección
General de Comercio e Inversiones (the “DGCI”) of the Ministry of Industry,
Tourism and Commerce. Generally, the D-6 form must be filed each January while
the shares are owned or to report the sale of Shares.

Whenever receiving foreign currency payments derived from the ownership of Stock
(i.e., cash dividends or sale proceeds) exceeding €50,000, the Eligible
Individual must inform the financial institution receiving the payment of the
basis upon which such payment is made. The

22

--------------------------------------------------------------------------------

 

Eligible Individual will need to provide the institution with the following
information: (i) the Eligible Individual’s name, address, and fiscal
identification number; (ii) the name and corporate domicile of the Company;
(iii) the amount of the payment; (iv) the currency used; (v) the country of
origin; (vi) the reasons for the payment; and (vii) any further information that
may be required.

Foreign Asset/Account Reporting Information. To the extent that the Eligible
Individual holds rights or assets (e.g., Shares or cash held in a bank or
brokerage account) outside of Spain with a value in excess of €50,000 per type
of right or asset (e.g., Shares, cash, etc.) as of December 31 each year, the
Eligible Individual will be required to report information on such rights and
assets on his or her tax return for such year. After such rights and assets are
initially reported, the reporting obligation will only apply for subsequent
years if the value of any previously-reported rights or assets increases by more
than €20,000. The reporting must be completed by March 31 following the end of
the relevant year. It is the Eligible Individual’s responsibility to comply with
these reporting obligations, and the Eligible Individual should consult with his
or her personal tax and legal advisors in this regard.

In addition, the Eligible Individual is required to electronically declare to
the Bank of Spain any securities accounts (including brokerage accounts held
abroad), as well as the securities (including Shares acquired under the Plan)
held in such accounts if the value of the transactions for all such accounts
during the prior tax year or the balances in such accounts as of December 31 of
the prior tax year exceeds €1,000,000.

Sweden

There are no country-specific provisions.

Switzerland

Securities Law Information. The Award is considered a private offering in
Switzerland and is therefore not subject to registration.  Neither this document
nor any other materials relating to the Award (a) constitutes a prospectus as
such term is understood pursuant to article 652a of the Swiss Code of
Obligations, (b) may be publicly distributed or otherwise made publicly
available in Switzerland, or (c) has been or will be filed with, approved or
supervised by any Swiss regulatory authority (in particular, the Swiss Financial
Market Supervisory Authority (FINMA)).

United Arab Emirates

Securities Law Notice.  The Plan is only being offered to qualified employees
and is in the nature of providing equity incentives to employees of the
Company’s Subsidiary in the United Arab Emirates. The Plan and the Agreement are
intended for distribution only to such employees and must not be delivered to,
or relied on by, any other person. Eligible Individual should conduct his or her
own due diligence on the Option offered pursuant to this Agreement. If Eligible
Individual does not understand the contents of the Plan and/or the Agreement, he
or she should consult an authorized financial adviser. The Emirates Securities
and Commodities Authority and the Dubai Financial Services Authority have no
responsibility for reviewing or verifying any documents in connection with the
Plan. Further, the Ministry of the Economy and the Dubai

23

--------------------------------------------------------------------------------

 

Department of Economic Development have not approved the Plan or the Agreement
nor taken steps to verify the information set out therein, and have no
responsibility for such documents.

United Kingdom

Settlement of Stock Awards. Notwithstanding any discretion or anything to the
contrary in the Plan, the grant of the Award does not provide any right for
Eligible Individual to receive a cash payment and the Awards will be settled in
Shares only.

Tax and National Insurance Contributions Acknowledgment. The following provision
supplements Section 8 of the Agreement:

Eligible Individual agrees that if Eligible Individual does not pay or the
Employer or the Company does not withhold from Eligible Individual the full
amount of Tax-Related Items that Eligible Individual owes in connection with the
vesting of the Award and/or the acquisition of Shares pursuant to the vesting of
the Award, or the release or assignment of the Award for consideration, or the
receipt of any other benefit in connection with the Award (the “Taxable Event”)
within ninety (90) days after the Taxable Event, or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003,
then the amount that should have been withheld shall constitute a loan owed by
Eligible Individual to the Employer, effective ninety (90) days after the
Taxable Event. Eligible Individual agrees that the loan will bear interest at
the official rate of HM Revenue and Customs (“HMRC”) and will be immediately due
and repayable by Eligible Individual, and the Company and/or the Employer may
recover it at any time thereafter by withholding the funds from salary, bonus or
any other funds due to Eligible Individual by the Employer, by withholding in
Shares issued upon vesting of the Award or from the cash proceeds from the sale
of such Shares or by demanding cash or a cheque from Eligible Individual.
Eligible Individual also authorizes the Company to withhold the transfer of any
Shares unless and until the loan is repaid in full.

Notwithstanding the foregoing, if Eligible Individual is an officer or executive
director (as within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the terms of the immediately foregoing
provision will not apply. In the event that Eligible Individual is an officer or
executive director and Tax-Related Items are not collected from or paid by
Eligible Individual within ninety (90) days of the Taxable Event, the amount of
any uncollected Tax-Related Items may constitute a benefit to Eligible
Individual on which additional income tax and National Insurance contributions
may be payable. Eligible Individual will be responsible for reporting any income
tax and National Insurance contributions due on this additional benefit directly
to HMRC under the self-assessment regime.

24